FILED
                           NOT FOR PUBLICATION                                MAY 28 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

BENJAMIN PUENTES,                                No. 12-15911

              Plaintiff - Appellant,             D.C. No. 4:11-cv-01228-PJH

  v.
                                                 MEMORANDUM*
COUNTY OF SANTA CLARA et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                       Argued and Submitted April 13, 2015
                            San Francisco, California

Before: KOZINSKI and GRABER, Circuit Judges, and PONSOR,** Senior
        District Judge.

       Plaintiff Benjamin Puentes brought a civil action pursuant to 42 U.S.C. §

1983 related to his criminal prosecutions and termination from his public-sector




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Michael A. Ponsor, Senior United States District
Judge for the District of Massachusetts, sitting by designation.
employment. He appeals the district court’s dismissal of his first amended

complaint. We have jurisdiction under 28 U.S.C. § 1291.

      We affirm the district court’s dismissal of the Fourth Amendment illegal

search and seizure claim as time-barred. Cal. Civ. Proc. Code § 335.1; Fink v.

Shedler, 192 F.3d 911, 914 (9th Cir. 1999). Similarly, we affirm dismissal of the

false arrest claims as either time-barred or inadequately pled. Fink, 192 F.3d at

914. We affirm dismissal of the vindictive prosecution claim against Deputy

District Attorney Dana Overstreet because she is entitled to absolute prosecutorial

immunity. See Imbler v. Pachtman, 424 U.S. 409, 431 (1976) (holding prosecutors

immune from civil suits for initiating prosecutions and presenting cases).

Regarding Puentes’s claims for violation of due process based upon wrongful

termination and conspiracy to deny his due process rights, we affirm dismissal for

failure to state a claim upon which relief can be granted. See Ashcroft v. Iqbal, 556
U.S. 662, 677-78 (2009). Last, we affirm the district court’s dismissal of Puentes’s

purported malicious prosecution claim because he never raised that count in his

amended complaint, despite the court’s invitation for him to do so.

      AFFIRMED.




                                          2